 


114 HR 2118 IH: To amend the Harmonized Tariff Schedule of the United States to extend to 2027 the production certificate program that allows refunds of duties on certain articles produced in United States insular possessions.
U.S. House of Representatives
2015-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2118 
IN THE HOUSE OF REPRESENTATIVES 
 
April 29, 2015 
Ms. Plaskett introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Harmonized Tariff Schedule of the United States to extend to 2027 the production certificate program that allows refunds of duties on certain articles produced in United States insular possessions. 
 
 
1.Extension of production certificate program for certain products of United States insular possessionsAdditional U.S. Note 5(h)(i) to chapter 91 of the Harmonized Tariff Schedule of the United States is amended by striking 2015 and inserting 2027.  